PER CURIAM.
The employer/carrier appeals a worker’s compensation order which we hereby affirm except as to the award of medical costs for surgery performed by Dr. Brown. The record reveals no authorization of Dr. Brown as a treating physician, nor any request that the employer/carrier provide such treatment. The award of such medical expense is therefore in error. MJM Construction Co. v. Roberts, IRC Order 2-3387 (March 31, 1978).
Accordingly, the order is affirmed in part and reversed in part.
ROBERT P. SMITH, Jr., Acting C. J., and SHAW and WENTWORTH, JJ., concur.